Citation Nr: 1341424	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-36 593	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to an initial compensable rating prior to June 14, 2010, for residuals of a left foot stress fracture, and to a rating higher than 10 percent since.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1982 to March 1986. 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, among other things, granted service connection for residuals of stress fractures of the Veteran's feet and assigned an initial 0 percent rating for each foot.  He appealed for higher (i.e., compensable) initial ratings for these foot disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In July 2009, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  The Board subsequently, in May 2010, remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration - including especially having the Veteran undergo another VA compensation examination to reassess the severity of these disabilities.  The Board also determined a derivative TDIU claim had been raised and remanded that claim, as well, to have the VA compensation examiner additionally determine whether the service-connected disabilities affecting the Veteran's feet and left wrist rendered him unable to secure or follow a substantially gainful occupation.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 251 F.3d 1378, 1384 (2001).  However, the Board denied a claim for a rating higher than 10 percent for the left wrist disability, so that claim is no longer at issue.

The Veteran had this requested VA compensation examination in June 2010.  The VA examiner did not provide responses to the questions the Board had posed in its May 2010 remand, so this VA examiner provided additional comments in December 2010 and February 2011.

The AMC issued a decision in March 2011 increasing the rating for each foot disability from 0 to 10 percent as of June 14, 2010, the date of that VA examination.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible ratings unless he expressly indicates otherwise). 

In August 2011, the Board denied an even higher rating for the right foot disability, but again remanded the claim for higher ratings for the left foot disability on the grounds the VA physician's responses to the Board's questions regarding the severity of this disability still were inadequate.  A decision on the derivative TDIU claim, since "inextricably intertwined", was temporarily deferred pending completion of the necessary additional development concerning the left foot disability rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision concerning the other. 

As there is now ample evidence to decide the claim for higher ratings for the left foot disability, the Board is deciding this claim.  However, the Veteran has not received any notice of what is needed to substantiate a derivative TDIU claim.  So the Board is again remanding that claim.

The Board also once again is referring to the RO, as the Agency of Original Jurisdiction (AOJ), a § 1151 claim previously raised since the Board does not have jurisdiction to consider this additional § 1151 claim in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has had what amounts to moderate residuals of the stress fracture of his left foot.

2.  A preponderance of the evidence is against finding that a partial left foot amputation and associated symptoms are part and parcel of the service-connected residuals of the stress fracture of the left foot.


CONCLUSIONS OF LAW

1.  From September 19, 2006 to June 13, 2010, the criteria are met for a higher initial rating of 10 percent, though no greater rating, for the service-connected residuals of the stress fracture of the left foot.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).

2.  But not only before but also since June 14, 2010, the criteria have not been met for an even greater rating, meaning a rating higher than 10 percent for this 
service-connected disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

To this end, VA must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him of the information and evidence that VA will obtain; and (3) inform him of the information and evidence he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

When the claim is for service connection, the notice should address all five elements of the claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, but also the "downstream" (4) disability rating, and (5) effective date in the eventuality service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The United States Court of Appeals for Veterans Claims (Court/CAVC) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004), that, to the extent possible, the VCAA notice also should be provided to the claimant before an initial unfavorable decision on the claim.  Pelegrini at 119-20.  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively rectified ("cured") by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding his claim for a higher initial rating for his left foot disability, the Veteran's appeal of this claim arose from the December 2006 rating decision granting service connection for this disability and assigning the initial 0 percent rating, which was subsequently increased to 10 percent effective June 14, 2010.  In this circumstance, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  He was provided this required SOC in November 2008 citing the applicable statutes and regulations and discussing the reasons and bases for not assigning a higher initial rating for this disability.  Indeed, he also since has been provided SSOCs concerning this claim in March 2009, March 2011, and December 2012, including discussing the reasons and bases for not increasing the rating even more, meaning even beyond the 
10-percent level.  He, therefore, has received all required notice concerning this claim.

VA also has made reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim.  His service treatment records (STRs) are in his claims file, and VA has obtained all pertinent/identified post-service records that could be obtained.  He additionally had a Travel Board hearing before the undersigned Veterans Law Judge of the Board.  According to 38 C.F.R. § 3.103(c)(2) (2013), it is the responsibility of the presiding hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, the undersigned identified the issue on appeal and during the course of the hearing engaged in a discussion of evidence that would be relevant to the appeal such as VA examinations, symptoms, and treatment records.  Moreover, the Veteran did not raise any new issues pertaining to this claim during the course of his hearing.  See Bryant, 23 Vet. App. at 497-98.  Thus, the Board finds that the presiding judge's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.

The Veteran has not alleged there were any deficiencies in the conducting of his Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming there was such a deficiency, the Board finds that it did not prejudice his claim.  In Bryant, 23 Vet. App. at 498-99, the Court held that, although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the appellant had any additional information to submit.  In this case, including as reflected in his hearing testimony, the Veteran evidenced his actual knowledge of the type of evidence and information still needed to substantiate his claim, including insofar as providing testimony relevant to showing why he is entitled to higher ratings for his service-connected left foot disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), overruled on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Given the development of the Veteran's claim by the RO and the Board in the May 2010 and August 2011 remands, the Board finds that any deficiency in the July 2009 Board hearing was non-prejudicial.  See id.  

Development directed by the Board's December 2012 remand to correct deficiencies in prior opinions was completed and all evidence, including constructively of record, has been obtained.  As the findings related to the left foot disability were fully reported and an adequate opinion and rationale provided regarding whether the Veteran's partial left foot amputation was a residual of his service-connected left foot disability, there was compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error, as a matter of law, in failing to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-4 (1999) (indicating situations when it is acceptable to have "substantial", even if not "exact" or "total", compliance with remand directives).

The Board therefore is proceeding with the adjudication of this claim.

Legal Criteria and Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.


When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, a disability may have undergone varying and distinct levels of severity throughout the entire time period that the increased-rating claim has been pending.  In those instances, it is appropriate to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (employing this practice irrespective of whether the rating being contested in an established or initial rating).

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating § 4.59 is for consideration even when the Veteran does not have arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Descriptive terms such as "slight", "moderate", "severe" and "marked", etc., are in certain instances not specifically defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6.

This service-connected left foot disability at issue is rated under Code 5284.  Under this code, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation is warranted for moderately severe residuals.  A 30 percent evaluation is warranted when severe residuals.  And a 40 percent evaluation is assigned when the residuals are so severe as to result in actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).

The RO initially assigned a 0 percent rating based on the absence of complaints or treatment for residuals of the stress fracture in service; however, that initial 0 percent rating was increased to 10 percent during the pendency of this appeal, effective June 14, 2010, based on evidence of painful left foot motion.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., 0 percent) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, to reiterate, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43.

Here, the Veteran asserts that his left foot stress fracture residuals go far beyond just painful foot motion.  In November 2006, he had a partial amputation of his left foot, which he attributes to his service-connected left foot disability.  He contends his stress fracture, which he stated has never healed, caused swelling in his ankle, which in turn cut off circulation to the foot and led to gangrene.  The gangrene ultimately required partial amputation of the left foot; thus, he asserts the amputation is part and parcel of his service-connected left foot disability.  See the December 2007 VA compensation examination report.

In July 2009, he testified to the effect that he believed the symptoms associated with his service-connected left foot disability consisted of constant pain and discomfort that affected his ability to sleep.  He also spoke of mental anguish, the partial foot amputation, limitation of motion of the left ankle and foot, and left ankle weakness.  He said in the past his foot disorder was blamed on Buerger's disease, and that everything was blamed on cigarettes, but he did not believe this was his problem.

Service connection was denied in December 2006 and December 2007 rating decisions for transmetatarsal amputation of the left foot on a direct basis and as secondary to the service-connected left foot disability.  Those decisions were not appealed so are final and binding determinations based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  Therefore, the amputation is only being considered on the basis of whether it is a residual of the stress fracture of the left foot, so in effect whether the amputation should be considered in evaluating the severity of this service-connected disability. 


In order to accurately rate the Veteran's disability, a determination first must be made as to whether the partial left foot amputation is indeed a residual of the stress fracture in service.  If it is, then it is rated along with the stress fracture, whereas if it is not, then the impairment stemming from the partial left foot amputation is not a relevant consideration.  See Mittleider v. West, 11 Vet. App. 181,182 (1998) (VA adjudicators must be able to distinguish by competent and credible evidence the extent of symptoms attributable to the service-connected disability from those that are not.  If unable to make this distinction, then 38 C.F.R. § 3.102 and 4.3 require that VA resolve this doubt in the Veteran's favor and for all intents and purposes presume the symptoms in question are part and parcel of the service-connected disability).

Having carefully reviewed all of the evidence of record, the Board finds that the transmetatarsal amputation of the left foot is unrelated to the stress fracture and, thereby, may not be considered in rating the service-connected left foot disability.

The evidence indicates the problems with the left foot leading up to the amputation began in May 2006.  Private treatment records in June 2006 show the Veteran reported having problems with his left great toe for approximately one month.  At the time he noticed a small hole to the right of the toenail that had a purulent drainage; prior to then his toe was fine.  A bone scan revealed findings suggestive of osteomyelitis.

In July 2006 he began receiving treatment for the left great toe and none of these records, including his VA examinations and opinions, indicate the partial amputation is a residual of the stress fracture in service.  From the beginning, VA treatment records note he had a dry gangrenous great toe (these July 2006 records initially identified the right great toe but they were later corrected to reflect the left great toe).  He was also noted to be a smoker and to have a history of peripheral vascular disease (PVD).  A podiatrist's assessment also noted dry gangrene of the left hallux secondary to Raynaud's disease.


An August 2006 VA treatment record shows an ankle brachial index (ABI) indicated the Veteran had severe stenosis of the left dorsalis pedis (DP).  The Veteran reported sustaining a hairline fracture in service and having problems with ankle/foot edema ever since that was exacerbated by his employment as a truck driver.  See August 2006 treatment record.  The assessment was that, given the confinement of unilateral small vessels, his young age, history, and lack of cardiovascular comorbidity, his dry necrosis may be the result of vasculitic disease.  He reported a previous physician had indicated he had Buerger's disease, so he had stopped smoking even though he did not believe this was the problem.  A podiatry record indicates the segmental arterial Doppler results showed left ankle posterior tibial (PT) was .71 and DP was .40.  On examination, DP/PT pulses were barely palpable and there was edema in the lower extremity.  The podiatrist's assessment also included gangrene of the left hallux secondary to Raynaud's.

Raynaud's disease is "a vascular disorder marked by recurrent spasm of the capillaries and especially those of the fingers and toes upon exposure to cold, characterized by pallor, cyanosis and redness in succession, usually accompanied by pain, and in severe cases progressing to local gangrene.  The terms 'Raynaud's phenomenon' or 'Raynaud's syndrome' are used to describe the symptoms associated with Raynaud's disease."  Watson v. Brown, 4 Vet. App. 309, 310 (1993).  "Raynaud's phenomenon ... may represent chronic effects of cold injury", although it can have other possible etiologies.  63 Fed. Reg. 37778 (July 14, 1998) (publishing a revision to 38 C.F.R. § 4.104, Diagnostic Code 7122 [for rating residuals of cold injuries]).  

Over the next couple of months gangrene developed in the other toes of the left foot and the Veteran resultantly underwent the partial left foot amputation in November 2006.  A preceding September 2006 record shows he had reported having the same symptoms approximately 9 years earlier that had led to the amputation of the little left toe.


In light of the extreme symptoms associated with the partial amputation, he was examined and multiple opinions obtained to determine which manifestations are residuals of the stress fracture in service and to specifically determine whether the amputation is among the residuals.

During a June 2010 VA examination, the evaluating physician addressed which findings were residuals of the stress fracture versus those that were not.  He commented there were no then current findings consistent with vasculopathy, which was confirmed by the Veteran's podiatrist in March 2010.  Regarding the etiology of the Veteran's pain, the physician stated there was radiographic evidence of osteopenia from the lack of normal weightbearing through the transmetatarsal amputation in which could be some stress fracture.  However, the Veteran appeared to have quite a bit of pain on the distal, dorsal aspect of the amputation stump that could be related to some nerve irritation.  The physician provided the same information when a supplemental opinion was offered in December 2010.

The physician was ask to offer another addendum and, in February 2011, he added to his previous statements regarding the etiology of the Veteran's pain that there was "evidence of osteopenia from his lack of normal weightbearing through his transmetatarsal amputation in which are AT LEAST AS LIKELY AS NOT secondary to stress fracture".  However, he added that the Veteran had "quite a bit of pain on the distal, dorsal aspect of the amputation stump which are AT LEAST AS LIKELY AS NOT related to some nerve irritation residuals from his amputation".

Because the Board was trying to determine whether the finding of partial amputation is attributable to the stress fracture in service, the claims file was once again given to the physician for yet another opinion.

In the final January 2012 response, the physician clarified his prior statements by noting his comment regarding the Veteran's "findings in his feet were referring to his present day (June 2010) residuals from his treatments and NOT referring to the causative etiology of his left transmetatarsal amputation".  In his medical opinion he stated, "I KNOW OF NO MEDICAL EXPLANATION/REASON and FEEL THAT IT IS LESS LIKELY THAN NOT that the Veteran's service[-] connected stress fractures of the left foot from October 1982 would be in any way related to his subsequent development of gangrene necessitating amputation at the Murfreesboro VAMC in November 2006."  He added "the Veteran at the time of his transmetatarsal amputation was diagnosed with clinical signs/symptoms of peripheral vascular disease and gangrene.  In my medical opinion, THIS is the reason for his amputation, and I CANNOT think of any medical rationale that would provide any plausible pathophysiologic explanation of how stress fractures of the foot would cause a secondary peripheral vasculopathy with resultant gangrene."

The earlier VA opinions did not specifically address the etiology of the partial left foot amputation and an August 2006 VA treatment record only addresses the etiology of the gangrene in speculative terms, therefore, it is inconclusive.  However, the early treatment records link the Veteran's gangrene to Raynaud's disease, which is a vascular disease and there is no competent evidence that links a vascular disease to the stress fracture in service.  Furthermore, the VA physician's most recent supplemental statement of January 2012 also offered a very probative opinion.  The opinion, based on a review of the record and that was supported by the record, was against finding the Veteran's gangrene and partial foot amputation was a residual of the stress fracture in service.  Indeed, he essentially indicated that there was no known medical principal that found an etiological relationship between a stress fracture and vascular disease or gangrene.  Simply stated, there is no medical basis to link a stress fracture to a vascular disorder or gangrene.

The Veteran has adamantly rejected the notion that his partial left foot amputation was related in any way to anything other than his stress fracture in service.  He even provided his own theory as to how the stress fracture may have led to gangrene.  But the cause of his gangrene and consequent need to have part of his left foot amputated is not a simple matter that can be determined in the absence of appropriate medical training and expertise.  Therefore, as a layman, he simply is not competent to provide a probative opinion on this determinative issue.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).


Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).


After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Here, there simply is no medical evidence of record supporting the Veteran's theory of causation.  Instead, the evidence tends to show the gangrene that led to the partial amputation of his left foot more likely than not was caused by some form of vascular disease that was unrelated to the stress fracture in service.  For this reason, the rating of the service-connected left foot disability will not include consideration of the partial foot amputation and associated symptoms and impairment.

During the December 2007 VA examination, the Veteran reported sustaining a stress fracture of the left foot in service that never got better.  He described the pain in his left foot as severe.  He was then currently under treatment but with poor response; medication provided only partial relief.  Pain was in the entire part of the remaining foot and there was lack of endurance of the remaining part of the foot.  Pain occurred with walking, standing, or resting, and he was limited to standing no more than a few minutes or farther than a few yards.  He used corrective shoes and a cane as assistive devices.  On examination of the left foot, there was no objective evidence of painful motion, swelling, or weakness, but there was objective evidence of tenderness globally in the remaining foot.  No other abnormality was found.

The examiner indicated the general occupational effect of the stress fractures and amputation of the left transmetatarsal was moderate for chores, shopping, recreation, and traveling, and prevented participation in sports; no other noted areas were impacted.

On June 2010 VA examination of the left foot, there was no evidence of swelling, instability, weakness, or abnormal weight bearing, but there was objective evidence of painful ankle motion and tenderness on the medial aspect of the transmetatarsal stump and the dorsal lateral aspect of the ankle joint.  There was also deformity due to the amputation and muscle atrophy.  The Veteran's gait was antalgic with the use of a cane and prosthetic shoe wear and ankle fixation orthotic/ankle-foot orthosis (AFO) on the left lower extremity.  X-rays revealed status post transmetatarsal amputation and disuse osteoporosis.

The examiner indicated the general occupational effect of the stress fractures and amputation of the left transmetatarsal was severe for shopping, recreation, and traveling; moderate for driving; mild for feeding, bathing, dressing, toileting, and grooming; and prevented chores and shopping.

In October 2010, the Veteran reported his foot pain caused him not to sleep; he was diagnosed with RDS of the left foot.

A November 2010 VA treatment record shows he reported his left foot hurt more than the right and that activity aggravated his pain.  He also complained of left lower extremity weakness secondary to pain.  The physician stated the Veteran was able to walk on his heels without any difficulty; strength, sensation to light touch, and deep tendon reflexes were intact; and there was no tenderness to the stump along the suture line.  The assessment was that he had multifocal pain syndrome of multifactorial etiology.  His worst pain was in his left lower extremity stump and could potentially have been due to neuropathic pain secondary to the transmetatarsal amputation.  He appeared to have disuse osteoporosis of the left lower leg and remaining foot.

By resolving reasonable doubt in his favor, the Board finds a maximum 10 percent rating is warranted for his service-connected left foot disability for the period from September 19, 2006 to June 13, 2010, based on the results of his December 2007 VA examination indicating he had tenderness in his left foot.  Because this was not clearly attributable to the stress fracture residuals or the partial amputation, this reasonable doubt is being resolved in his favor and the tenderness attributed to his service-connected disability.  38 C.F.R. § 4.3.  As already alluded to, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  In Mittleider v. West, 11 Vet. App. 181 (1998), the Court found that, when it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected condition, then 38 C.F.R. §§ 3.102 and 4.3, requiring that reasonable doubt on any issue be resolved in a Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected disability.

No higher rating is warranted during this period, however, because no other symptomatology was shown and the disability's effect was mostly moderate in impacting his activities.

A rating higher than 10 percent also may not be assigned from June 14, 2010, onwards because the symptoms associated with the left foot stress fracture were not shown to more closely approximate moderately severe residuals.  The record indicates pain is the primary symptom affecting the Veteran's left foot, which leads to sleeping difficulties and other complaints he has noted.  Although the June 2010 VA examiner did not distinguish between the residuals of the stress fracture and residuals of the amputation when indicating the effect was severe with some activities and prevented performing other activities, the physician essentially stated a lot of the pain in the remaining foot stump was related to the amputation and not the stress fracture in service.  Therefore, while the left foot disabilities as a whole may have moderately severe residuals, the medical evidence indicates this is mostly attributable to the partial amputation, which, as already explained, has not been associated with the stress fracture in service.

For these reasons and bases, a preponderance of the evidence is against assigning a rating higher than 10 percent for the left foot disability, either prior to or since June 14, 2010, although the initial rating for the initial period from September 19, 2006 to June 13, 2010, is being increased from 0 to 10 percent.  This, therefore, represents a partial, albeit not complete, grant of this claim

Extra-schedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board has considered whether an extra-schedular disability rating is warranted under 38 C.F.R. § 3.321(b)(1) (2012), which requires a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  In this case, however, there is no evidence suggesting the applicable diagnostic code does not contemplate the level of occupational and functional impairment shown.  The service-connected left foot disability is rated based on the severity of residuals of a foot injury, which, here, was a stress fracture.  No specific symptoms are noted, therefore, all associated symptoms are considered based on the level of impairment they cause.  Based on the symptoms associated with the service-connected disability, the rating criteria reasonably encompass the Veteran's disability level.  His primary complaint has been of chronic or persistent pain, but this was mostly attributed to a non-service connected disability, namely, his partial left foot amputation.  As for the residuals of the left foot stress fracture, this has not been shown to cause additional impairment so as to render the schedular criteria impractical.  Accordingly, referral for extra-schedular consideration is unwarranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

For the initial period at issue from September 19, 2006 to June 13, 2010, a higher initial rating of 10 percent for the residuals of the left foot stress fracture is granted, subject to the statutes and regulations governing payment of VA compensation.

However, both prior to and since June 14, 2010, an even greater rating, meaning a rating even higher than 10 percent, is denied.



REMAND

The additional, derivative, issue of entitlement to a TDIU has been raised by the record.  And while the Board has jurisdiction to decide this additional claim, it first must be again remanded to provide the Veteran proper notice and ensure compliance with the requirements of the VCAA.  To consider the merits of this claim without providing him this necessary notice would be potentially prejudicial.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Provide the Veteran a VCAA compliant notice concerning his derivative claim of entitlement to a TDIU.  Also give him opportunity to submit additional evidence and/or argument concerning this claim in response to this notice.

2.  Then upon completion of this and any other necessary development, adjudicate this derivative TDIU claim.  If this claim is denied, send the Veteran an SSOC addressing the denial of this claim and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


